Citation Nr: 0113849	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-06 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a respiratory 
condition claimed as emphysema.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
May 1947, including overseas service in the Mediterranean 
Theater of Operations from September 1946 to April 1947.

This appeal arises from February 1998 and August 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii, which denied the benefits 
claimed on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim for service connection 
for nicotine addiction and a respiratory condition claimed as 
emphysema has been obtained by the RO.

2.  There is no medical evidence that the veteran suffers or 
suffered from nicotine addiction incurred or aggravated 
during his active military service.

3.  There is no medical evidence that the veteran suffers 
from any current respiratory disorder, to include emphysema.


CONCLUSIONS OF LAW

1.  Nicotine addiction was not incurred in the veteran's 
active service.  38 U.S.C.A. §§ 1103, 1110 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000); 38 C.F.R. §§ 3.303, 3.305 (2000); VA O.G.C. 
Prec. Op. 2-93 (Jan. 13, 1993), VA O.G.C. Prec. Op. 19-97 
(May 13, 1997).

2.  A respiratory condition, to include emphysema, was not 
incurred during the veteran's active service.  38 U.S.C.A. 
§§ 1103, 1110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000); 38 C.F.R. 
§§ 3.303, 3.305 (2000); VA O.G.C. Prec. Op. 2-93 (Jan. 13, 
1993), VA O.G.C. Prec. Op. 19-97 (May 13, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206 
enacted on July 22, 1998, prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during service.  112 Stat. 685, 865-66 (1998) 
(codified at 38 U.S.C.A. § 1103).  However, this new 
provision applies only to claims filed after June 9, 1998.  
As the veteran filed his claim in July 1997 the statutory 
change cannot affect the disposition of his appeal.

Additionally, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 (2000) (to 
be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) became 
law, substantially modifying the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes potentially relevant to 
the veteran's appeal include the elimination of the 
requirement to submit a well-grounded claim prior to 
receiving VA assistance, establishment of specific procedures 
for advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion.

The RO denied the veteran's claim as not well grounded in its 
February 1998 rating decision, indicating that it believed at 
that time it had no additional duty to assist him.  See, 
e.g., Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. Cir. 
1997), citing Woodson v. Brown, 87 F.3d 1304, 1305, 1307 
(1996), cert. denied 118 S.Ct. 2348 (1998) VA has a duty to 
assist only those claimants who have established 'well 
grounded' (i.e., plausible) claims.  Notwithstanding the 
VCAA's assistance provisions, after reviewing the claims file 
the Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal without 
additional development.  A comprehensive body of lay and 
medical evidence was developed with respect to the claim, and 
the RO's statement of the case clarified what evidence would 
be required to establish entitlement to service connection.  
No additional evidence has been identified by the claimant, 
and he and his representative responded to RO communications 
with additional argument, curing (or rendering harmless) any 
earlier omissions by the RO.  See Bernard v. Brown, 4 
Vet.App. 384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 
(57 Fed. Reg. 49,747 (1992)) (if the appellant has raised an 
argument or asserted the applicability of a law or Court 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised).  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
satisfied by a VA compensation examination performed in 
November 1997, described below, which included a respiratory 
systems evaluation and pulmonary function testing (PFT).  

Given the sufficiency of the notice provided to the veteran, 
his responses to RO communications, and in the absence of any 
inconsistencies in the medical evidence noted below, the 
Board finds no reasonable possibility exists that any 
additional assistance would aid him in substantiating his 
claim.  VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified 
at 38 U.S.C. § 5103A(a)(2)).  Thus, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessary additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).

The general law governing service connection provides that VA 
may pay compensation for disability resulting from disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active service.  38 U.S.C.A. § 1110 (West 1991).  
However, a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

VA General Counsel has concluded that (1) a determination of 
whether nicotine dependence may be considered a disease or 
injury for disability compensation was an adjudicative matter 
to be made based on accepted medical principles and (2) 
service connection may be established for disability or death 
if the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service. See VA 
O.G.C. Prec. Op. 2-93 (Jan. 13, 1993).  In VA O.G.C. Prec. 
Op. 19-97 (May 13, 1997), VA determined that secondary 
service connection for death or disability attributable to 
tobacco use subsequent to military service could be 
established based on nicotine addiction that had arisen in 
service if the addiction was the proximate cause of the death 
or disability.  That opinion noted that the VA Under 
Secretary for Health had determined that nicotine dependence 
may be considered to be a disease for the purpose of VA 
disability compensation.  The Board is bound to follow the 
precedential opinions of the VA Office of General Counsel.  
38 U.S.C.A. § 7104(c); Davis v. West, 13 Vet. App. 178, 179 
(1999).

The veteran's pre-induction examination and service medical 
records contain no reference to smoking or any pulmonary 
disease, chronic or otherwise.  Based on the lay statements 
of the veteran and his sister, however, it is clear that he 
smoked on active duty.  There is ample additional evidence 
showing that he continued to smoke from the time of his 
discharge in May 1947 until 1976 or 1977, when medical 
treatment and examination records indicate that he stopped.  
However, a smoking habit, which is essentially what is proved 
by the evidence, is not the same as a medical diagnosis of 
nicotine dependence.  No health care provider has ever 
diagnosed the veteran with nicotine dependence and, in 
general, post-service medical records are devoid of any 
reference to the use of tobacco products.  While the veteran 
reports that he formed a 2-3 pack a day habit while in 
service, and was able to quit only after "I got cancer in my 
face & head and almost died," this statement is not 
competent evidence on a matter requiring medical expertise 
such as a medical diagnosis or opinion as to the etiology of 
a condition.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993).

In November 1997, the veteran had a general medical 
examination at the VA Medical Center (MC) in Honolulu.  He 
gave a history of smoking 2-3 packs of cigarettes daily from 
the time of his service until 1977.  He reported being 
diagnosed with emphysema by X-ray in 1985.  VA medical 
records from the 1980s show that an October 1984 chest X-ray 
study was normal and a November 1984 VA examination found the 
lungs to be clear.  A July 1987 chest X-ray study noted 
hyper-expansion of the lungs, but no pulmonary opacities, and 
a July 1987 VA physical examination characterized them as 
clear, but with occasional expiratory wheezing.  Treatment 
notes from later in July 1987 characterize the examination X-
ray study as showing slight emphysema of lung.  

During the November 1997 examination, the lungs were found to 
be clear, without rales, rhonchi, wheezes and no prolonged 
expiration.  A PFT was also performed, with the examiner 
noting the veteran's report of a history of "emphysema" on 
the consultation form.  The PFT was normal, and the 
examiner's final diagnosis was history of emphysema.  No 
current respiratory disorder is noted, and there is no 
medical evidence subsequent to the November 1997 VA 
examination which refers to any respiratory condition.  As 
there is no competent medical evidence of current disability; 
i.e., of the existence of either nicotine dependence or a 
chronic respiratory condition of any nature, service 
connection for the claimed conditions must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.305 (2000).


ORDER

Service connection for nicotine addiction and a respiratory 
condition, to include emphysema, is denied.


REMAND

The veteran also claims service connection for post-traumatic 
stress disorder (PTSD).  By regulation, this requires medical 
evidence diagnosing the condition in accordance with DSM-IV 
and supported by the findings on the examination report, a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and "credible 
supporting evidence" that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's testimony alone may establish the stressors 
occurrence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b).  However, "credible 
supporting evidence" of the in-service stressor cannot 
consist solely of after-the-fact reports by the veteran to a 
medical care provider, even where the provider expresses "no 
doubts as to [the veteran's] honesty in his reports."  See 
Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).

The medical evidence in the claims file shows PTSD diagnoses 
by more than one VA mental health care provider, with the 
earliest having occurred in late 1997 or early 1998.  The 
diagnoses are reportedly supported by clinical testing (MMPI-
2 and MCMI-II) performed in January 1998.  Prior to that 
date, other psychiatric conditions were diagnosed, including 
dysthymic disorder and mixed personality disorder.  A 
September 2000 statement from the veteran's treating 
psychiatrist offers the opinion that "it is at least as 
likely as not that his psychiatric disorders were 
significantly exacerbated by his service in the U.S. Army in 
Italy and the U.S. during the World War II era."  This 
provides the medical nexus between military service and PTSD 
required by 38 C.F.R. § 3.304(f).  

The November 2000 supplemental statement of the case (SSOC) 
discounts the psychiatrist's statement by noting that 
"[t]here was no rationale provided for the statement or 
whether it was based on factual documentation of the 
veteran's claimed experiences."  An opinion which "sits by 
itself, unsupported and unexplained," can be considered 
speculative, and of little evidentiary value.  Cf. Bloom v. 
West, 12 Vet.App. 185, 187 (1999).  However, VA rating boards 
are limited to consideration of the competent medical 
evidence or opinions of record and may not rely on their own 
unsubstantiated medical judgment to reject such an opinion.  
See Allday v. Brown, 7 Vet.App. 517, 527 (1995); Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  Under the 
circumstances, the psychiatrist's statement requires at least 
that the veteran receive a current, comprehensive psychiatric 
examination to identify any psychiatric disorders present and 
their likely etiologies.  The veteran should be advised by 
the RO that failure to report for a scheduled VA examination 
may have adverse consequences, including the denial of his 
claim.  38 C.F.R. § 3.655 (2000); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The RO also noted the veteran's reports of in-service 
stressors have not been verified.  However, the RO has not 
attempted to assist the veteran in developing evidence to 
support his claim in this regard.  His service administrative 
records are unavailable, having been apparently destroyed by 
a fire at the National Personnel Records Center (NPRC) in 
1973.  In such cases, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  
Also, the duty to assist is heightened and includes an 
obligation to search alternative forms of records which 
support the veteran's case.  Cuevas v. Principi, 3 Vet.App. 
542 (1992).  At a minimum, the RO should contact the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
and request their aid in providing a historical background 
for the veteran's unit, the 74th Army Ground Forces Band, 
during the time they were assigned to Livorno, Italy.  
Additional development may be required, based on the response 
of USASCRUR.

Accordingly, the claim of service connection for PTSD is 
REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied. 

2.  The RO should forward copies of all 
of the veteran's stressor statements, his 
WD Form 53-55 and WD AGO Form 100 to 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150, and attempt to verify the 
veteran's claimed stressors.  USASCRUR's 
review is specifically requested to 
include a search for any unit history, 
situation or operational reports 
pertaining to any incidents described by 
the veteran.  Command histories of the 
veteran's unit during the relevant period 
would be of particular value.  Any 
information obtained is to be associated 
with the claims folder. 

3.  Following receipt of a response from 
USASCRUR, and any additional development 
deemed necessary as a result, the RO 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.  If the evidence establishes that 
the veteran "engaged in combat with the 
enemy" and the claimed stressor is 
related to that combat, the veteran's 
testimony alone may establish the 
stressor's occurrence, absent clear and 
convincing evidence to the contrary.  
Accordingly, the RO must make a specific 
finding as to whether or not the veteran 
was engaged in combat as contemplated 
under 38 U.S.C. § 1154(b) and 38 C.F.R. 
§§ 3.102, 3.304(d).

4.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination by a board of two 
psychiatrists, not including his treating 
physician, to determine the diagnosis and 
likely etiology associated with any and 
all psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  Regarding the claim for 
PTSD, the RO must provide the examiners 
the summary of any verified stressors 
described above, and the examiners must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in current 
PTSD symptoms.  The examiners should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If a PTSD diagnosis is 
deemed appropriate, the examiners should 
comment on the link between the current 
symptomatology and one or more of the in-
service stressors established by the RO.  
The examiners should also provide an 
opinion as to whether it is at least as 
likely as not that any other psychiatric 
conditions diagnosed were incurred in or 
aggravated by the veteran's active 
service.  The report of examination 
should include complete rationales for 
all opinions expressed.  The veteran's 
claims file must be made available to the 
examiners for review at all times 
pertinent to his examination. 

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be provided an appropriate SSOC and 
an opportunity for response.  The veteran has the right to 
submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 



